People v Kareem (2017 NY Slip Op 01994)





People v Kareem


2017 NY Slip Op 01994


Decided on March 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 21, 2017

Acosta, J.P., Renwick, Manzanet-Daniels, Webber, Gesmer, JJ.


3447 1265/14

[*1]The People of the State of New York, Respondent,
vKevin Kareem, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Arielle Reid of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for respondent.

Judgment, Supreme Court, New York County (Michael R. Sonberg, J.), rendered August 24, 2015, convicting defendant, after a jury trial, of attempted assault in the first degree, and sentencing him to a term of 5 years, unanimously reversed, as a matter of discretion in the interest of justice, and the matter remanded for a new trial.
As in People v Velez (131 AD3d 129 [1st Dept 2015]), the court's jury charge failed to convey that an acquittal on the top count of first-degree assault based on a finding of justification would preclude consideration of the remaining charges. We find that this error was not harmless and warrants reversal in the interest of justice (see e.g. People v Blackwood, __ AD3d __, 2017 NY Slip Op 00941 [1st Dept 2017]; People v Flores, 145 AD3d 568 [1st Dept 2016]). We have considered and rejected the People's various arguments for affirmance.
Since we are ordering a new trial, we find it unnecessary to reach defendant's remaining contentions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 21, 2017
CLERK